TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00401-CR


                                Johnny Flores Navarro, Appellant

                                                  v.

                                   The State of Texas, Appellee




           FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
    NO. A-13-0417-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




                      ORDER FOR CLERK TO PROVIDE
                   A P P E L L A T E R E C O R D TO A P P E L L A N T

PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by a

brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies of

the motion and brief to appellant, advised appellant of his right to examine the appellate record and

file a pro se response, and supplied appellant with a form motion for pro se access to the appellate

record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has timely

filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court to

provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on or

before December 1, 2014. See id. at 321.

              It is ordered on November 18, 2014.



Before Justices Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish